Citation Nr: 0103948	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-16 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional hearing loss in the right ear as a result of VA 
treatment of the right ear on October 5, 1994.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to March 
1946.  This case comes to the Board of Veterans' Appeals 
(Board) from a May 1999 RO decision which denied compensation 
under 38 U.S.C.A. § 1151 for claimed additional hearing loss 
in the right ear as a result of VA treatment of the right ear 
on October 5, 1994.  

The veteran requested to appear at a hearing held before a 
member of the Board in Washington, D.C., but in January 2001 
he canceled his request.  The case is now ready for appellate 
review.  


FINDINGS OF FACT

On October 5, 1994, the veteran was seen at the VA outpatient 
clinic for treatment (removal of wax) from his right ear.  
Right ear hearing loss was present before that VA treatment 
episode and has been present since then, and he does not have 
additional hearing loss in the right ear as the result of the 
VA treatment episode.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
additional hearing loss of the right ear, claimed to be the 
result of VA treatment of the right ear on October 5, 1994, 
have not been met.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. 
§ 3.358 (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from November 1942 to March 
1946.  Service medical records show that on a November 1942 
physical examination for enlistment purposes the veteran's 
ears showed well-healed bilateral mastoid scars and bilateral 
healed perforations.  His hearing was 18/20 in both ears.  On 
a March 1946 physical examination for discharge purposes, he 
had healed bilateral mastoid scars, and his hearing was 
tested at 15/15 in both ears. 

In an August 1982 letter, Robert Gulick, M.D., of The 
Rochester Otolaryngology Group, stated that he re-examined 
the veteran earlier that month and obtained an audiogram that 
was very similar to one obtained in the previous month.  The 
doctor believed the audiograms were reliable and that they 
reflected a 47.5 percent loss of hearing on the right, based 
on Workmen's Compensation Rules.  

VA outpatient records in February 1993 show the veteran was 
seen to determine if hearing aids would benefit him.  He 
reported that he had both mastoids repaired at age 12 and 
that he had noise exposure in service.  Audiometer readings, 
in decibels, at 250, 500, 1000, 1500, 2000, 3000, 4000, 6000, 
and 8000 Hertz were as follows:  60, 60, 70, 90, 90, 105, 
110, 110+, and 110+ in the right ear.  The impression was 
marked bilateral hearing loss (sensorineural on the left and 
mixed on the right).  His speech discrimination was 80 
percent (aided) and 50 percent (unaided).  The veteran did 
not feel he would benefit from hearing aids as ambient noise 
distracted him.  A consultation report noted that the veteran 
had no useable hearing past 3000 Hertz.  

VA outpatient records show that in September 1994 the veteran 
requested wax be removed from his ear.  He was referred to 
the ear, nose, and throat (ENT) clinic.  On October 5, 1994, 
it was noted that the veteran had mastoidectomies in 
childhood and hearing loss which was questionably worse 
lately.  Impacted wax was then removed (by Dr. Frazer) from 
the veteran's narrow right ear canal.  It was noted that both 
ear canals were narrow due to a past mastoidectomy defect.  
The records do not reference any problems during the 
procedure to remove wax, and the veteran advised to return to 
the clinic as the occasion required.  

VA outpatient records show that on October 7, 1994 the 
veteran reported loss of hearing in his right ear.  He stated 
he was sent to an ENT clinic at the VA two days previously to 
have his ears cleaned.  He stated that Dr. Frazer had a 
difficult time but used some liquid and finally removed wax 
that he was told had been in his ear for a long time.  He 
reported no problems hearing or discharge from the ear from 
that time until the current morning.  An examination of the 
right ear revealed a postero-inferior perforation of the 
tympanic membrane but no discharge.  The assessment was 
perforated tympanic membrane of the right ear with conductive 
deafness, questionably iatrogenic.  On October 12, 1994, the 
veteran reported that he had wax removed on October 5 and 
heard normally and then awoke two days later with right ear 
hearing loss.  He denied any nausea, vertigo, pain, drainage, 
etc.  The provisional diagnosis was sudden idiopathic hearing 
loss in the right ear with no vestibular complaints.  A 
subsequent examination by Dr. Frazer revealed a postauricular 
scar on the right and distorted middle turbinate from old 
disease.  There was no acute process, drainage, or nausea or 
vomiting.  The diagnosis was sudden idiopathic hearing loss 
in the right ear.  The doctor stated the veteran could not 
hear a loud shout in the right ear with the left ear masked.  
He prescribed steroids for the veteran.  The doctor noted the 
veteran heard well after the wax removal on October 5 and for 
two days thereafter and then had complete loss.  

VA outpatient records show that on October 18, 1994 the 
veteran reported he still had decreased hearing since the 
recent cleaning of his right ear.  An examination revealed 
there was no evidence of tympanic membrane perforation in the 
right ear.  The impression was conductive hearing loss of 
questionable etiology.  Audiometer readings, in decibels, at 
250, 500, 1000, 1500, 2000, 3000, 4000, 6000, and 8000 Hertz 
were as follows:  85, 100, 110, NR (no response), 105, 110, 
NR, NR, and NR in the right ear.  When compared with the 
previous audiogram in February 1993, the examiner stated 
there was no change as to the left ear but in the right ear 
there was marked mixed loss which now tested as severe 
sensorineural loss.  The examiner stated that the right ear 
showed additional sensorineural loss, with that side 
essentially unusable.  

VA outpatient records in December 1994 show the veteran was 
seen for an audiometric evaluation, which revealed profound 
sensorineural hearing loss in the right ear (it was noted 
there might be a conductive component present, which was more 
severe than the tested limits for bone conduction 
thresholds).  Speech could not be assessed because the words 
were too distorted to repeat at any level.  A Type B (flat) 
tympanogram with normal canal volume suggested middle ear 
pathology.  

Medical records from William Pierce, M.D., dated in December 
1994 reflect that the veteran sought a second opinion 
regarding sudden hearing loss in his right ear.  He reported 
that he had a 50 percent hearing loss in the right ear in 
March 1993 and that one and a half days after having wax 
suctioned and flushed from his right ear in October 1994 he 
could not hear out of that ear.  He denied having had any 
vertigo or any right ear pain, pressure, or drainage.  He 
reported double mastoid surgery as a child and exposure to 
heavy artillery in the military.  An examination revealed 
postauricular depressions bilaterally and a normal right 
external ear canal.  The right tympanic membrane was mildly 
scarred with mild increased vascularity.  Audiometric testing 
revealed profound mixed hearing loss on the right.  The 
impression was sudden hearing loss on the right.  Dr. Pierce 
stated that the method of removing wax was an accepted 
procedure and that no one could have anticipated the change 
in his hearing.  

VA outpatient records show that in January 1995 the veteran 
reported that two days after removal of wax from his right 
ear he experienced sudden onset of profound hearing loss in 
that ear.  It was noted the veteran had another opinion to 
confirm the diagnosis of profound, irreversible sensorineural 
hearing loss.  In February 1996, the veteran reported right 
ear hearing loss with dizziness and light headedness with 
changed position.  He denied any vertigo, nausea or vomiting.  
He reported that the onset of dizziness was in December 1995, 
just after he changed one of his medications.  The assessment 
was high frequency hearing loss and positional dizziness 
without vertigo.  The doctor recommended the veteran change 
back to the medication he was previously taking. 

In June 1997, the RO received the veteran's claim for 
compensation under 38 U.S.C.A. § 1151 for additional hearing 
loss in the right ear as a result of VA treatment of the 
right ear on October 5, 1994.  He alleged that prior to 
seeing Dr. Frazer at the VA outpatient clinic to have wax 
removed from his right ear a hearing test had reflected a 50 
percent hearing loss in the right ear.  He stated that Dr. 
Frazer tried to suction the wax out without success so he 
flushed it out with fluid.  The veteran claimed that after 
his treatment at the VA he lost all his hearing in the right 
ear and that the loss of hearing was due to the procedure 
performed by Dr. Frazer.  

On a November 1998 VA audiological examination, the veteran 
complained that his hearing had never been the same since he 
was seen on October 5, 1994 to have his ears cleaned.  He 
alleged his hearing loss was from the treatment he received 
at the VA and not from exposure to noise during military 
service.  Audiometer readings in the right ear were 110 
decibels, at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech 
recognition was 0 percent on the right.  The test results 
indicated a profound, possibly mixed, loss for the right ear 
and speech discrimination that was not measurable for the 
right ear.  The diagnosis was profound right ear hearing 
loss.  

On a November 1998 VA ear examination, conducted by Dr. 
Frazer, the veteran reported that his hearing loss began in 
service when he was exposed to loud noise.  The veteran also 
related that two days after he had wax or debris removed from 
his right ear in 1994 he suffered significant loss of hearing 
in that ear.  The veteran reported that a doctor at that time 
postulated that some viral manifestation had taken place.  
The veteran reported that the ear did not drain nor was there 
any evidence of any infection exteriorly.  He also noted he 
had a bilateral mastoidectomy at age 12 with significant 
postauricular depressions.  On examination, the tympanic 
membranes were intact, opaque, and scarred.  The examiner 
stated that undoubtedly they were a result of the childhood 
ear infections and mastoidectomies.  The veteran's speech was 
clear and his gait was steady.  There were postauricular 
scars that were deep and well healed.  There was no evidence 
of vestibular or other problems with the ears, and there was 
no evidence of active disease, infection, or other active 
processes at that time.  The examiner again noted the 
veteran's report of significantly depressed hearing following 
the removal of wax and/or epithelial debris.  The current 
diagnosis was moderate to profound sensorineural hearing loss 
bilaterally, service-connected.  

In February 1999, the VA audiologist from the November 1998 
examination reported that she was unable to furnish an 
opinion as to whether the ear cleaning of October 1994 
resulted in additional hearing loss in the right ear as 
claimed by the veteran.  She stated that there were no 
audiologic results available in the veteran's chart for the 
period prior to the ear cleaning.  

In a May 1999 decision, the RO denied the veteran's claim for 
compensation under 38 U.S.C.A. § 1151 for additional hearing 
loss in the right ear as a result of VA treatment of the 
right ear on October 5, 1994.  

In June 1999 statements, the veteran argued that the VA 
examination conducted in 1998 was performed by the same 
doctor who he was claiming caused the additional hearing loss 
in the right ear in 1994.  

At an August 1999 RO hearing before a hearing officer, the 
veteran testified that a hearing test at the VA showed he had 
50 percent hearing loss in the right ear before he had wax 
removed from his right ear in October 1994; that Dr. Frazier, 
to whom he was sent because a specialist was required, 
removed the wax from his right ear (by suction and flushing) 
on a Wednesday and that on the ensuing Friday morning he woke 
up and discovered he had no hearing in his right ear; that he 
never before had problems with wax in his ears or had wax 
removed; and that he did not have any pain or other problems 
with his right ear immediately after the wax was removed 
until two days later when he awoke with total hearing loss in 
that ear.  The veteran's son testified that Dr. Frazier who 
removed wax from the veteran's right ear should not have 
later examined the veteran to determine the cause of the 
additional hearing loss.  He recalled the veteran stating on 
Friday (following the wax removal on Wednesday) that he could 
not hear out of his right ear. 

On a September 1999 VA audiological examination, the veteran 
reported experiencing difficulty with his hearing dating back 
to his military service when he was exposed to excessive 
noise from artillery fire.  He reported that he lost his 
hearing in the right ear after having cerumen removed from 
that ear about six years previously.  He stated that the 
doctor used "suction and removed the scar tissue" and that 
there was no drainage or complications at the time of the 
cerumen removal.  He stated he woke up two days later with 
complete loss of hearing in the right ear.  Audiometer 
readings in the right ear were 105 decibels, at 500, 1000, 
2000, 3000, and 4000 Hertz.  Speech recognition was 0 percent 
on the right.  The examiner diagnosed the veteran with no 
response to the test for hearing loss in the right ear.  

On an October 1999 VA ear examination, the veteran reported 
his right ear hearing became much worse since he underwent a 
procedure to remove wax from the ear.  On examination, he was 
almost totally deaf (he did not hear a loud comment with the 
right ear alone).  There was no tinnitus, vertigo, or balance 
or gait problems.  There was also no discharge, pain, or 
itching.  The diagnosis was no evidence of acute ear 
infection at this time.  The examiner noted there was 
evidence of old surgical mastoid surgery bilaterally.  

In December 1999, the VA audiologist from the September 1999 
examination reported that it was beyond his scope of practice 
to furnish an opinion as to whether the removal of cerumen in 
1994 could have aggravated or caused the right ear hearing 
loss.   

In December 1999, the veteran underwent a VA ENT examination 
by the chief of otolaryngology in order to determine whether 
wax removal on October 5, 1994 caused or aggravated his 
hearing loss.  The veteran reported that he experienced no 
pain, drainage, bleeding, vertigo, or obvious change in his 
hearing following the removal of wax until two days later 
when he awoke and was unable to hear from the right ear (he 
stated he had no vertigo or tinnitus at that time or 
subsequent thereto).  The veteran reported he obtained a 
second opinion from a private doctor who told him that a hole 
had been created in the eardrum which allowed a virus to 
enter the ear and cause complete hearing loss.  The veteran 
believed that Dr. Frazer's method of wax removal (suction and 
irrigation) should not have been performed and blamed the 
doctor for causing his hearing loss.  The examiner reviewed 
the veteran's medical history, to include audiograms, prior 
and subsequent to the October 5, 1994 wax removal procedure.  
On examination of the right ear, the canal was somewhat 
narrow but patent.  The tympanic membrane showed some 
scarring but was intact and mobile without inflammation or 
effusion.  The mastoid area showed a corticomastoid surgery 
scar which was well healed and depressed.  The diagnoses were 
sudden sensorineural hearing loss in the right ear (this was 
on top of a longstanding severe mixed hearing loss in both 
ears and has resulted from old mastoid disease after 
mastoidectomy), and possible tympanic membrane perforation in 
association with wax removal that was fully healed at present 
and appeared fully healed by two examiners two weeks after 
the time of the alleged injury associated with the wax 
removal (the doctor stated that the fact that one individual 
had described tympanic perforation after the wax removal did 
not mean that a perforation was present).  

In an extensive discussion, the VA doctor further remarked 
that while there was undoubtedly a significant progression of 
hearing loss in the right ear between February 1993 and 
October 1994, it was difficult to prove that the loss was 
associated with a wax removal, despite the strong feelings of 
the veteran.  The doctor explained his statement as follows: 

"Sudden idiopathic sensorineural hearing 
loss is not an uncommon occurrence, 
especially in the elderly, and is seen 
multiple times each year by any 
otolaryngologist.  It tends to occur in 
older people and frequently is associated 
with other past ear disease.  The fact 
that the claimant experienced no pain, 
discharge, bleeding, vertigo or change in 
his hearing following the removal of wax 
argues against any causation of the wax 
removal in the sensorineural hearing loss 
experienced two days later.  It also 
argues against any tympanic membrane 
perforation as traumatic tympanic 
membrane perforation particularly 
associated with wax removal 
instrumentation is almost always 
associated with significant bleeding from 
the ear of at least a temporary nature.  
It is also associated with severe pain 
and often with vertigo."  

The doctor noted that the absence of certain symptoms also 
argued strongly against a virally induced hearing loss 
produced by tympanic membrane perforation of whatever cause.  
He stated that most people experiencing hearing loss from 
viral or bacterial causes will have intact tympanic membranes 
and, in many cases, no signs of any ear infection.  In 
summary, the doctor stated the veteran had profound 
sensorineural hearing loss in the right ear which was 
believed to be of idiopathic etiology (of indeterminate 
nature) and not related to any significant injury or the wax 
removal.  

II.  Analysis

Initially, with respect to the veteran's claim for 38 
U.S.C.A. § 1151 for additional hearing loss of the right ear, 
alleged to be a result of VA treatment of the right ear on 
October 5, 1994, the Board is satisfied that all relevant 
evidence has been properly developed and that no further 
assistance is required to comply with the duty to assist.  
38 U.S.C.A. § 5103A, as added by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).

The Board notes that 38 U.S.C.A. § 1151 was revised, 
effective October 1, 1997, and the new version of the law is 
more restrictive than the old version.  However, the new law 
does not apply in the instant case, as the veteran's claim 
has been pending since before the change in the law.  
VAOPGCPREC 40-97.  The Board has applied the version of 38 
U.S.C.A. § 1151 (and the related regulation, 38 C.F.R. § 
3.358) in effect prior to the recent change.

The version of the law and regulation applicable to the 
present case provides that where a veteran suffers additional 
disability resulting from a disease or injury, or an 
aggravation of an existing disease or injury, as the result 
of VA hospitalization, medical or surgical treatment, or 
examination, compensation may be paid in the same manner as 
if the disability or aggravation were service connected.  38 
U.S.C.A. § 1151; 38 C.F.R. § 3.358(a).  The regulation 
further provides, in part, that compensation will not be 
payable for the continuance or natural progress of disease or 
injury for which VA treatment is authorized.  38 C.F.R. § 
3.358(b)(2).  In determining whether such additional 
disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of VA treatment, it will be necessary to show that the 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
and not merely coincidental therewith.  The mere fact that 
aggravation occurred will not suffice to make the additional 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
treatment.  Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
38 C.F.R. § 3.358(c).

The Board finds that the medical evidence demonstrates that 
the veteran did not incur additional right ear hearing loss 
as the result of the removal of ear wax by the VA on October 
5, 1994.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  A 
longitudinal review of the evidence shows that the veteran 
had right ear hearing loss prior to the October 5, 1994 VA 
treatment of his right ear to remove wax.  A February 1993 VA 
audiogram reflected marked mixed hearing loss in the right 
ear.  Shortly (but not immediately) after the wax removal 
from the right ear, an audiogram on October 18, 1994 
reflected a change in right ear hearing, from marked mixed 
hearing loss in February 1993 to severe (and additional) 
sensorineural hearing loss in 1994.  The veteran thereafter 
underwent additional VA and private audiometric evaluations 
in December 1994, 1998, and 1999, which revealed profound 
hearing loss in the right ear.  After an extensive 
examination and review of the veteran's entire medical 
record, a VA doctor in December 1999 stated that it was 
difficult to prove that the significant worsening of the 
veteran's hearing loss in the right ear between February 1993 
and October 1994 was related to the wax removal as he 
claimed.  The doctor opined that the veteran's profound 
sensorineural hearing loss in the right ear was of idiopathic 
origin and not associated with the removal of wax from that 
ear by the VA on October 5, 1994.  The doctor noted that 
particularly in the elderly sudden idiopathic sensorineural 
hearing loss was not an uncommon event.  There is no other 
medical opinion to the contrary in the record to show that 
the wax removal by the VA permanently worsened his hearing 
loss in the right ear.  The weight of the evidence 
demonstrates at most worsened right ear hearing subsequent 
to, and not attributable to, the VA treatment to remove wax 
from the right ear, and compensation is not payable for such.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.

The veteran has vigorously asserted that he incurred 
additional hearing loss in the right ear due to a wax removal 
procedure performed at the VA on October 5, 1994.  However, 
as a layman, he is not competent to render an opinion 
regarding diagnosis or etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

As the preponderance of the evidence is against the veteran's 
claim for compensation under 38 U.S.C.A. § 1151, the benefit 
of the doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).










ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional hearing loss in the right ear as a result of VA 
treatment of the right ear on October 5, 1994 is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

